DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species.  
The species are as follows: 
Group I - - In Claim 1 for each of formula IA and IB:
	Species A --   in both formula IA and IB “X” is a nullity: 
(OCH2CH)-R1-X-R2-Si-(OR3)3 (IA), and (OCH2CH)-R1-X-R2 -Si-(Yn)(OR3)3-n (IB);   

Species B -- in both formula IA and IB “X” is an oxygen;

Species C --  in formula IA X is a nullity and in formula IB X is oxygen;

Species D -- in formula IA X is oxygen and in formula IB X is a nullity. 


	Group II --- In Claim 1 formula II or formula (V):

Species E --  formula II, or

Species F - - formula V. 

Group III - - In Claim 1 the alkoxy silane having a formula (VA or VB):  

Species G -- in both formula VA and VB “Z” is a nullity: 

Q-R7-Z-R7-Si(OR3),  (VA),

Q-R7-Z-R7-Si(Yn)(OR3)3-n, (VB), 

Species H -- in both formula VA and VB “Z” is N(H);

Species I --  in both formula VA and VB “Z” is S;

Species J -- in formula VA, Z is a nullity and in formula VB, Z is N(H);

Species K -- in formula VA, Z is N(H) and in VB “Z” is nullity;
 
Species L - - in formula VA, Z is a nullity and in formula VB, Z is S; 


   
Species N - - in formula VA, Z is N(H) and in VB “Z” is S;

Species O - - in formula VA, Z is S and in VB “Z” is N(N). 

	Applicant is required, in reply to this action, to elect a single species from each of Groups I, II and III, unless for Group II Species E is selected in which case no selection is required from Group III.   
The species are independent or distinct because claims to the different species recite the mutually exclusive characteristics of such species.  The species do not share a common structure and the species of each group is a distinct chemical entity.  In addition, these species are not obvious variants of each other based on the current record.  For species with nullity or oxygen, nullity as being null and void would apparently give two separate compounds for each IA and IB.  Also the same is the case for Z, where null and void apparently yields is some way a covalent bond devoid of N(H) or S giving no common structure or characteristics.  Also the Z as N(H) or S gives no common structure or characteristics for an in chain nitrogen or in chain sulfur separating the silicon via an organic group from a terminal Q of NH2 or SH.  
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is an examination and search burden for these patentably distinct species as set forth above because at least one of the following reason(s) apply:
The species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries); and/or the prior art applicable to one species would not likely be applicable to another species; and/or the species are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is required, in reply to this action, to elect a single species of each group as above defined to which the claims shall be restricted if no generic claim is finally held to be allowable.  The reply must also identify the claims readable on the elected species, including any claims subsequently added.  Note that species should be elected from each of Groups (I), (II) and (III) in a manner which would allow all elected species to be joined for examination.  An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.    
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse.  If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J STACHEL whose telephone number is (571)270-3466.  The examiner can normally be reached on 8:30 to 5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  

/KENNETH J STACHEL/Primary Examiner, Art Unit 1787